PER CURIAM.
The defendant, Larry Thomas McClain, appeals the denial of his motion pursuant to Florida Rule of Criminal Procedure 3.800(a). He claims he is entitled to relief under Hale v. State, 630 So.2d 521 (Fla.1993), cert. denied, - U.S. -, 115 S.Ct. 278, 130 L.Ed.2d 195 (1994), on the ground that he was improperly sentenced to consecutive habitual offender sentences for crimes arising out of the same criminal episode. Because such a claim is factually based, we affirm the denial without prejudice to his filing a proper and timely motion pursuant to Florida Rule of Criminal Procedure 3.850 directed to this issue. See State v. Callaway, 658 So.2d 983 *967(Fla.1995); Pace v. State, 662 So.2d 1001 (Fla. 1st DCA 1995).
AFFIRMED.
WEBSTER, LAWRENCE and MICKLE, JJ., concur.